STATE OF MICHIGAN

                            COURT OF APPEALS



WILDA WALLACE,                                                       UNPUBLISHED
                                                                     February 26, 2015
               Plaintiff-Appellee,

v                                                                    No. 316799
                                                                     Wayne Circuit Court
CITY OF DETROIT,                                                     LC No. 12-012073-NO

               Defendant-Appellant.


Before: CAVANAGH, P.J., and METER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

        I concur. Plaintiff’s timely sent notice of injury was clearly sufficient under McLean v
Dearborn, 302 Mich. App. 68; 836 NW2d 916 (2013). The notice stated that the sidewalk defect
was located at “the sidewalk in front of 6237 Perkins.” As the majority notes, there is only one
such address in the City of Detroit and as the photographs demonstrate, the defect was directly in
front of the front entrance to that address.1 In addition, the property owner has attested that city
employees physically inspected the subject sidewalk in May 2011 (17 months before plaintiff’s
injury), marked the several-inch discontinuity between the two sidewalk slabs, and advised him
that the city would repair the defect. While no repair took place, defendant concedes (at least for
purposes of the motion at issue on appeal), that two weeks before plaintiff’s injury, the city sent
the property owner a notice of the defect. “The purpose of requiring notice is to provide the
governmental agency with an opportunity to investigate the claim while it is fresh and to remedy
the defect before another person is injured.” Id. at 76. That purpose was plainly met in this case.



                                                             /s/ Douglas B. Shapiro




1
  Defendant cites several unpublished opinions of this Court, but in each, this Court noted that
the notice at issue contained either the wrong address or no address.


                                                -1-